[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                 FILED
                                                      U.S. COURT OF APPEALS
                             No. 05-15287                ELEVENTH CIRCUIT
                                                            February 27, 2006
                         Non-Argument Calendar
                                                         THOMAS K. KAHN
                       ________________________                 CLERK

                D. C. Docket No. 05-00110-CV-4-SPM-AK

JAMES A. TORCHIA,

                                                     Plaintiff-Appellant,

                                  versus

STATE OF FLORIDA OFFICE OF
FINANCIAL INSTITUTIONS AND
SECURITIES REGULATION,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (February 27, 2006)

Before DUBINA, HULL and COX, Circuit Judges.

PER CURIAM:
      James A. Torchia appeals the district court’s dismissal of his declaratory

judgment action on Rooker-Feldman doctrine grounds, as well as the district court’s

denial of his motion to amend his complaint. Because we agree that the Rooker-

Feldman doctrine bars Torchia’s claim, we affirm.

      The State of Florida’s Office of Financial Regulation (the “State”) brought

Torchia before an administrative court to answer for his selling, as an unregistered

dealer, unregistered securities, in violation of Florida Statutes § 517.          The

administrative hearing officer found that Torchia had violated the statute multiple

times, and recommended fining him $120,000. Torchia appealed to Florida’s Fourth

District Court of Appeal, which affirmed the administrative hearing officer’s findings.

Torchia then sought discretionary review from the Florida Supreme Court, which

declined to hear his case. Torchia did not appeal to the United States Supreme Court.

      Four months later, Torchia filed this declaratory judgment action, alleging that

“Chapter 517 as applied in light of Chapter 626 is unconstitutionally vague.” (R.-1

at 14 ¶34.); Torchia v. State of Fla., Office of Financial Regulation, 2005 WL

2007105 at *2 (11th Cir. 2005). The State filed a motion to dismiss, asserting, among

other things, that based on the Rooker-Feldman doctrine, the district court lacked

subject matter jurisdiction. The court granted the motion. The court also denied




                                          2
Torchia’s request for leave to amend his complaint to substitute an individual party

for the State to avoid an Eleventh Amendment dismissal. Torchia now appeals.

      The Rooker-Feldman doctrine jurisdictionally bars federal district courts from

reviewing state court decisions. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., __

U.S. __, 125 S. Ct. 1517, 1522-23 (2005). This circuit has applied the Rooker-

Feldman doctrine to hold that district courts have no subject matter jurisdiction to

review claims not raised in state court, but “inextricably intertwined” with a state

court judgment. Powell v. Powell, 80 F.3d 464, 466 (11th Cir. 1996). This

application is limited by the further rule that a claim that the plaintiff had no

opportunity to raise in state court cannot be barred by Rooker-Feldman. Id. at 467.

      In this case, as in Powell, Torchia’s as-applied constitutional claims are

inextricably intertwined with the state-law litigation that resulted in his fines. See id.

If we decide that Section 517 of the Florida Statutes was unconstitutionally applied

to Torchia, as he claims, we necessarily nullify the state court judgment that resulted

in his fine under that section. It is clear that, under Florida law, Torchia should have

brought his as-applied constitutional challenge as part of his state court litigation.

See Key Haven Assoc. Enter. v. Board of Trustees, 427 So. 2d 153, 158 (Fla. 1982).

      Our conclusion that the district court lacked subject matter jurisdiction because




                                            3
of the Rooker-Feldman doctrine moots the other issues presented by Torchia on this

appeal.

      AFFIRMED.




                                        4